Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 1 of 30 Page ID #:1358



   1   XAVIER BECERRA
       Attorney General of California
   2   JENNIFER M. KIM
       Supervising Deputy Attorney General
   3   DARIN L. WESSEL, STATE BAR NO. 176220
       ASHANTE L. NORTON, STATE BAR NO. 203836
   4   Deputy Attorneys General
        600 West Broadway, Suite 1800
   5    San Diego, CA 92101
        P.O. Box 85266
   6    San Diego, CA 92186-5266
        Telephone: (619) 738-9125
   7    Fax: (619) 645-2012
        E-mail: Darin.Wessel@doj.ca.gov
   8   Attorneys for Defendants
       Gavin Newsom, in his official capacity as the
   9   Governor of California, Xavier Becerra in his
       official capacity as the Attorney General of
  10   California, Sandra Shewry, in her official capacity
       as acting Director of the Department of Public
  11   Health; Erica Pan, M.D., in her official capacity as
       acting Public Health Officer; and Tony Thurmond,
  12   in his official capacity as State Superintendent of
       Public Instruction and Director of Education
  13
  14                     IN THE UNITED STATES DISTRICT COURT
  15                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
  16                                 WESTERN DIVISION
  17
  18   SAMUEL A. FRYER YAVNEH                       2:20-cv-07408-JAK-PLA
       ACADEMY, et al.,
  19                                              MEMORANDUM OF POINTS
                                                  AND AUTHORITIES IN
  20                                  Plaintiffs, OPPOSITION TO PLAINTIFFS’
                                                  MOTION FOR PRELIMINARY
  21               v.                             INJUNCTION
  22   GAVIN NEWSOM, in his official
       capacity as the Governor of                  Judge: Honorable John A. Kronstadt
  23   California; et al.,
  24                               Defendants.
  25
  26
  27
  28

                                                1
         Memo. P&A in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 2 of 30 Page ID #:1359



   1                                             TABLE OF CONTENTS
   2
                                                                                                                             Page
   3
   4   Introduction................................................................................................................ 6
       Statement of Facts...................................................................................................... 8
   5   Requirements for Issuance of a Preliminary Injunction .......................................... 12
   6   Argument ................................................................................................................. 13
   7         I.     Plaintiffs Fail to Demonstrate a Likelihood of Success on the
                    Merits of Their Claims ........................................................................ 13
   8                A.        The Orders are a Constitutional Exercise of the State’s
                              Emergency Powers to Protect the Health and Safety of All
   9                          Californians in Combating COVID-19 .................................... 13
  10                B.        Even Under Traditional Constitutional Analysis,
                              Plaintiffs’ Free Exercise Claim Fails ........................................ 16
  11                          1.        The Orders Are Neutral Laws of General
                                        Applicability that Apply to All California Schools
  12                                    and Survive Rational Basis Review ............................... 16
  13                          2.        The Orders Survive Strict Scrutiny ................................ 21
                    C.        The Orders Do Not Violate Parents’ Liberty Interests to
  14                          Direct the Religious Upbringing of Their Children ................. 24
  15                D.        Plaintiffs’ Procedural Due Process Claims Lack Merit............ 27
             II.    The Balance of Equities Favor Denial of a Preliminary
  16                Injunction ............................................................................................ 27
  17   Conclusion ............................................................................................................... 29

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                    2
         Memo. P&A in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 3 of 30 Page ID #:1360



   1                                       TABLE OF AUTHORITIES
   2
                                                                                                                     Page
   3   CASES
   4   Alliance for the Wild Rockies v. Cottrell
   5      632 F.3d 1127 (9th Cir. 2011) ............................................................................. 13
   6   Best Supplement Guide, LLC v. Newsom, et al.
   7      2020 WL 2615022 (E.D. Cal. May 22, 2020) ............................................... 14, 27

   8   Blackhawk v. Pennsylvania
          381 F.3d 202 (3d Cir. 2004) ................................................................................ 20
   9
  10   Braunfeld v. Brown
          366 U.S. 599 (1961) ............................................................................................ 25
  11
       Calvary Chapel Dayton Valley v. Sisolak
  12
         2020 WL 4251360 ............................................................................................... 25
  13
       Central Rabbinical Congregation of the United States & Canada v.
  14     New York City Dep’t of Health & Mental Hygiene
  15     763 F.3d 183 (2d Cir. 2014) ................................................................................ 20
  16   Church of Lukumi Babalu Aye, Inc. v. City of Hialeah
         508 U.S. 520 (1993) ............................................................................................ 26
  17
  18   Cross Culture Christian Ctr. v. Newsom
         445 F. Supp. 3d 758 (E.D. Cal. May 5, 2020)............................................... 14, 18
  19
       Drakes Bay Oyster Co. v. Jewell
  20
         747 F.3d 1073 (9th Cir. 2014) ....................................................................... 27, 28
  21
       Fraternal Order of Police Newark Lodge No. 12 v. City of Newark
  22      170 F.3d 359 (3d Cir. 1999) ................................................................................ 20
  23
       Garcia v. Google
  24     786 F.3d 733 (9th Cir. 2015) ............................................................................... 13
  25   Gish v. Newsom
  26      2020 WL 1979970 (C.D. Cal. Apr. 23, 2020) .............................................. passim
  27   Givens v. Newsom
  28      2020 WL 2307224 (E.D. Cal. May 8, 2020) ....................................................... 14

                                                                3
         Memo. P&A in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 4 of 30 Page ID #:1361



   1                                        TABLE OF AUTHORITIES
   2                                              (continued)
                                                                                                                      Page
   3   Halverson v. Skagit Cty.
   4     42 F.3d 1257 (9th Cir. 1994) ............................................................................... 27

   5   Hartman v. Acton
         2020 WL 1932896 (S.D. Ohio Apr. 21, 2020) .................................................... 27
   6
   7   Jacobson v. Commonwealth of Massachusetts
          197 U.S. 11 (1905) ....................................................................................... passim
   8
       Kansas v. Hendricks
   9
         521 U.S. 346 (1997) ............................................................................................ 13
  10
       Marshall v. United States
  11     414 U.S. 417 (1974) ............................................................................................ 25
  12
       Monica Six, et al. v. Newsom, et al.
  13     2020 WL 2896543 (C.D. Cal. May 22, 2020)............................................... 14, 23
  14   Pacific Gas & Electric Co. v. County of Stanislaus
  15     16 Cal.4th 1143 (Cal. 1997) ................................................................................ 22
  16   Parents for Privacy v. Barr
         949 F.3d 1210 (9th Cir. 2020) ............................................................................. 17
  17
  18   Pierce v. Soc’y of the Sisters of the Holy Names of Jesus & Mary
          268 U.S. 510 (1925) ............................................................................................ 24
  19
       Reynolds v. United States
  20
          98 U.S. 145 (1878) .............................................................................................. 25
  21
       S. Bay United Pentecostal Church v. Newsom
  22      591 U.S. __ (2020) ....................................................................................... passim
  23
       Stormans v. Selecky
  24      586 F.3d 1109 (9th Cir. 2009) ............................................................................. 18
  25   Stormans, Inc. v. Wiesman
  26      794 F.3d 1064 (9th Cir. 2015) ...................................................................... passim
  27   United States v. Lopez
  28     514 U.S. 549 (1995) ............................................................................................ 25

                                                                4
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 5 of 30 Page ID #:1362



   1                                         TABLE OF AUTHORITIES
   2                                               (continued)
                                                                                                                           Page
   3   Wells Fargo & Co. v. ABD Ins. & Fin. Servs., Inc.
   4     758 F.3d 1069 (9th Cir. 2014) ............................................................................. 13

   5   Winter v. Natural Res. Def. Council, Inc.
         555 U.S. 7 (2008) .................................................................................... 12, 13, 27
   6
   7   Wisconsin v. Yoder
         406 U.S. 205 (1972) .......................................................................... 24, 25, 26, 27
   8
       STATUTES
   9
  10   Goverment Code
         § 8558, subd. (b) .................................................................................................. 14
  11
       Health & Safety Code
  12
         § 101000 .............................................................................................................. 22
  13     § 120140 .............................................................................................................. 14
  14   CONSTITUTIONAL PROVISIONS
  15
       United States Constitution
  16     First Amendment ....................................................................................... 8, 15, 25
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                   5
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 6 of 30 Page ID #:1363



   1                                    INTRODUCTION
   2        The State of California, like the rest of the world, is combatting a public health
   3   emergency of a magnitude unseen for at least a century. SARS-COV-2, the novel
   4   coronavirus causing the novel coronavirus disease-2019 (COVID-19) that is
   5   spreading rapidly throughout the country, has infected more than 6 million
   6   Americans and killed more than 190,000, and those numbers grow daily. See
   7   Declaration of James Watt, MD, MPH, ¶¶ 16, 89-90 (Watt Decl.).
   8        In response to the rapid spread of COVID-19, Governor Newsom proclaimed
   9   a state of emergency on March 4, 2020, and issued an executive order directing all
  10   Californians to heed State public health directives on March 19, 2020. Evidence in
  11   Opposition (Evid.) Exs. A-B. The State Public Health Officer likewise issued a
  12   March 19, 2020, order directing Californians to stay at home. Id. Ex. G. At issue
  13   in this case is the Public Health Officer’s emergency order and related public health
  14   directives regarding K-12 education (collectively, the Orders):
  15       • the July 17, 2020 COVID-19 and Reopening In-Person Learning Framework
  16         for K-12 Schools in California, 2020-2021 School Year (the July 17th Order)
  17         that temporarily delays re-opening of schools to in-person instruction in
  18         counties on the State’s Monitoring List due to high rates of communitywide
  19         COVID-19 transmission throughout the majority of California, id., Ex. J;
  20       • August 3, 2020 CDPH guidance authorizing waivers to permit full in-person
  21         instruction for schools serving grades Transitional-Kindergarten through 6
  22         (grades TK-6) in counties on the Monitoring List (Elementary Waiver), id.,
  23         Ex. XX; and
  24       • CDPH guidance establishing uniform conditions to maintain small group in
  25         settings providing structured supervision of children and youth, issued on
  26         August 25, 2020 and updated September 4, 2020 (Cohort Guidance), id., Exs.
  27         O and T.
  28
                                                 6
            Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 7 of 30 Page ID #:1364



   1   Taken together, the Orders: (1) generally prohibit schools (secular and religious
   2   alike) from reopening for in-person instruction in counties with high rates of
   3   COVID-19 transmission; (2) authorize county public health officers to permit
   4   schools serving grades TK-6 to reopen when they would otherwise be prohibited
   5   from reopening under (1); and authorize all schools not permitted to reopen under
   6   (1) and (2) to provide in-person services and instruction to small groups of students
   7   in stable cohorts.
   8        Plaintiffs, private religious schools, parents and teachers, ask this Court to
   9   exempt them from the July 17th Order. Plaintiffs’ Motion for Preliminary
  10   Injunction should be denied because they failed to demonstrate a likelihood of
  11   success on the merits, for multiple reasons.
  12        First, the Orders are a constitutional exercise of the State’s emergency powers
  13   to protect the public’s health and safety during a global pandemic, as every federal
  14   court to consider similar challenges to the public health directives issued by
  15   California, including the United States Supreme Court, has concluded.
  16        Second, even absent the deference afforded under Jacobson v. Commonwealth
  17   of Massachusetts, 197 U.S. 11 (1905), Plaintiffs have failed to articulate, let alone
  18   substantiate, a cognizable violation of their constitutional rights. The July 17th
  19   Order applies statewide to all schools, not only religious schools. Moreover, the
  20   operative orders governing other, dissimilar settings to which Plaintiffs attempt to
  21   compare schools—childcare, day camps, and youth sports—apply equally to
  22   religious and secular settings. Accordingly, neither the July 17th Order nor other
  23   operative guidance support Plaintiffs’ contention that the Orders treat religious
  24   activities less favorably than secular activities, making the Orders subject to
  25   intermediate scrutiny under traditional constitutional analysis. This neutral order is
  26   indisputably related to the compelling state interest of protecting community health
  27   and survives all levels of review. Furthermore, the Cohort Guidance, which
  28   authorizes in-person supervision and instruction in small, stable groups at schools
                                                 7
            Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 8 of 30 Page ID #:1365



   1   not otherwise permitted to reopen, further undermines Plaintiffs’ claims that the
   2   Orders impermissibly burden their asserted First Amendment right to an in-person
   3   religious education. Additionally, the Cohort Guidance applies equally to the
   4   dissimilar sectors of daycare, camps, etc., further undermining any contention that
   5   these dissimilar sectors are receiving more favorable treatment than religious
   6   schools (which, as noted above, ignores that religious schools are treated identically
   7   to non-sectarian schools, public and private). For similar reasons, Plaintiffs fail to
   8   show likelihood of success on their hybrid Free Exercise-Due Process claim
   9   grounded in the right of parents to direct the upbringing of their children. And,
  10   binding precedent forecloses their procedural due process claim.
  11        Because Plaintiffs have no likelihood of success on their claims and because
  12   of the State’s compelling interest in protecting the health of all Californians, and
  13   because balancing of the harms favors protecting community health, this Court
  14   should deny the preliminary injunction motion.
  15        COVID-19 has imposed significant costs and burdens on Californians who are
  16   all making sacrifices in the face of this monumental challenge. Defendants do not
  17   discount the challenges and burdens that school closures and distance learning bring
  18   for students, families, and school employees. Everyone would prefer that the
  19   country was not in the midst of an unprecedented pandemic. But we are, and given
  20   current epidemiological trends, schools cannot operate as normal in many
  21   communities without imperiling public health.
  22                                STATEMENT OF FACTS
  23        COVID-19 knows no age boundaries. Watt Decl. ¶22. People of all ages,
  24   including children, are susceptible to the disease. Id. ¶¶ 22, 34. There is currently
  25   no proven vaccine or widely effective treatment. More importantly, a large
  26   percentage of people infected with COVID-19 have no symptoms, but can still
  27   unknowingly spread it. Id. ¶¶ 24-25, 30-32.
  28
                                                 8
            Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 9 of 30 Page ID #:1366



   1        COVID-19 is a highly contagious and deadly infectious disease, which can be
   2   readily transmitted when people gather in groups. Watt Decl. ¶¶ 21-23, 25-31, 41-
   3   48. Indoor settings substantially increase the risk of transmission. Id. ¶¶ 48. In the
   4   United States alone, COVID-19 has infected over six million people and caused the
   5   deaths of over 190,000 people nationwide, with 13,978 in California as of
   6   September 9, 2020. Id. ¶¶ 89-90.
   7        The novel coronavirus that causes this highly infectious and frequently fatal
   8   disease spreads through respiratory droplets that remain in the air or on surfaces,
   9   and may be transmitted unwittingly by individuals who exhibit no symptoms. S.
  10   Bay United Pentecostal Church v. Newsom, 591 U.S. __, 140 S. Ct. 1613, 1613
  11   (2020) (Roberts, CJ, concurring) (South Bay III); Watt Decl. ¶ 27. There is also a
  12   growing indication that it may be spread by aerosolized particles. Watt Decl. ¶ 28;
  13   Evid. Ex. VV. With no cure and no vaccine, measures such as physical distancing
  14   that limit physical contact are the only widely recognized way to slow the spread.
  15   Gish v. Newsom, No. EDCV20-755-JGB (KKx), 2020 WL 1979970, at *4 (C.D.
  16   Cal. Apr. 23, 2020); Watt Decl. ¶¶ 50-59.
  17        California responded early and decisively to combat and contain the COVID-
  18   19 threat. In early December 2019, the State began planning for spread of COVID-
  19   19 and providing COVID-19 related guidance to hospitals, clinics, and other health
  20   providers. Evid. Ex. A.1.
  21        On March 4, 2020, the Governor proclaimed a State of Emergency in
  22   California, making additional resources available to combat the emergency and help
  23   the State prepare for the broader spread of the disease. Evid. Ex. A.1. On March
  24   19, 2020, the Governor issued Executive Order N-33-20 and the State Public Health
  25   Officer issued a similar which required “all individuals living in the State of
  26   California to stay home or at their place of residence except as needed to maintain
  27   continuity of operations of the federal critical infrastructure sectors.” Evid. Exs.
  28   C.1 and G.1 (collectively the “Stay-at-Home Order”).
                                                 9
            Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 10 of 30 Page ID #:1367



    1        On April 28, 2020, the Governor announced a “Resilience Roadmap” to guide
    2   the gradual and safe reopening of the State. Evid. Ex. D. The Roadmap has four
    3   stages: (1) safety and preparation; (2) reopening of lower-risk workplaces and other
    4   spaces; (3) reopening of higher-risk workplaces and other spaces; and (4) an end to
    5   the Stay-at-Home Order. Id. Ex. D.5. To implement the Roadmap, on May 4,
    6   2020, the Governor issued Executive Order N-60-20, providing that all California
    7   residents are to continue complying with the Stay-at-Home Order and other State
    8   public health directives, and that the State Public Health Officer shall establish
    9   criteria and procedures for qualifying local jurisdictions to move more quickly
   10   through Stage 2 of the Roadmap. Id. Ex. E.2-3. On May 7, 2020, based on review
   11   of current data, the State Public Health Officer issued an order moving the State
   12   into Stage Two. Id. Ex. F.2. Guidance governing the reopening of in-person
   13   instruction at schools, as part of Stage 2, was initially released on June 5, 2020. Id.
   14   Ex. D.8.
   15        In response to the summer surge in COVID-19 positive rates, the State Public
   16   Health Officer issued an order on July 13, 2020, closing, statewide, certain
   17   activities that had been permitted to reopen under the Roadmap, and closing
   18   additional indoor activities in counties on the State’s Monitoring List. Evid. Ex.
   19   H.1-2. The Public Health Officer noted that, particularly in counties on the County
   20   Monitoring List, “the risks and impacts of disease transmission are even greater.
   21   The science suggests that for indoor operations the odds of an infected person
   22   transmitting the virus are dramatically higher compared to an open-air environment.
   23   Thus, for those counties on the list, it is necessary to close indoor operations for
   24   additional sectors which promote closed-space mixing of populations beyond
   25   households and/or make adherence to physical distancing with face coverings
   26
   27
   28
                                                  10
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 11 of 30 Page ID #:1368



    1   difficult.” Id. Ex. H.2; see also Ex. I.3-4 (“Guidance on Closure of Sectors in
    2   Response to COVID-19”). 1
    3        On July 17, 2020, the July 17th Order, which updated its previously issued
    4   guidelines to specify that “[s]chools and school districts may reopen for in-
    5   person instruction at any time if they are located in a local health jurisdiction
    6   (LHJ) that has not been on the county monitoring list within the prior 14
    7   days.” Id. Exh. J.1 [emphasis in original].
    8        On August 3, 2020, CDPH provided further guidance to schools, including an
    9   FAQ about the July 17th Order and additional documents to assist elementary
   10   schools in Monitoring List counties that may seek a waiver to allow in-person
   11   instruction. Evid. Exhs. K, L and VV. The materials additionally explain that,
   12   “[b]ased on the current best available scientific evidence, COVID-related risks in
   13   schools serving elementary-age students (grades TK-6) are lower than and different
   14   from the risks to staff and to students in schools serving older students. In
   15   particular, there appears to be lower risk of child-to-child or child-to-adult
   16   transmission in children under age 12.” Id. Exh. L.4. 2
   17        On August 25, 2020, CDPH issued the Cohort Guidance applicable to “groups
   18   of children and youth in controlled, supervised, and indoor environments operated
   19   by local educational agencies, non- profits, or other authorized providers, including
   20   but not limited to, public and private schools; licensed and license-exempt child
   21   care settings; organized and supervised care environments . . .; recreation programs;
   22
              1
                 At the time, CDPH used six indicators – the number of new infections per
   23   100,000 residents, the test positivity rate, and the change in hospitalization rate,
        among others. A county that did not meet the State’s benchmarks went on the
   24   County2 Monitoring List. See Evid. Ex. I.3-4.
                 Plaintiffs’ comparison to daycare and day camps is misplaced as will be
   25   discussed in further detail below. Mot. Prelim. Inj. 5:3-21, 13:3-17, ECF No. 29-1.
        The Stay-at-Home Order and other guidance generally do not allow in-person
   26   instruction under similar circumstances. See Evid. Exs. C.10 and NN. Nor do the
        State’s orders and guidance allow for what Plaintiffs generically describe as
   27   “extracurricular educational facilities” because gatherings of individuals from
        different families not expressly authorized by applicable guidelines violate the
   28   Stay-at-Home Order. See id. Exs. G.1, P.2-3.
                                                  11
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 12 of 30 Page ID #:1369



    1   before and after school programs; youth groups and day camps.” Evid. Ex. O.1.
    2   The Cohort Guidance allows limited in-person services and instruction for small
    3   cohorts of children and youth, and applies to schools that would not otherwise be
    4   allowed to re-open for in-person education because they are in counties on the
    5   State’s monitoring list and have not received a waiver to operate grades TK-6. See
    6   id. Ex. MM.1 (cohort guidance FAQs, as updated Sept. 4, 2020).
    7        On August 28, 2020, the State also adjusted and reformulated its framework
    8   for reopening. Evid. Exs. P and Q. Commonly referred to as the Blueprint for a
    9   Safer Economy, or more formally, “California’s Plan for Reducing COVID-19 and
   10   Adjusting Permitted Sector Activities to Keep Californians Healthy and Safe,” the
   11   reformulated reopening plan utilizes more specific “tiers” based on the levels of
   12   communitywide COVID-19 transmission and related criteria. Id., at Exs. P.2 and
   13   Q.1-2. It is intended to “permit a broader range of reopening guided by risk-based
   14   criteria pertinent to each sector.” Id., Ex. P.2 (¶ 1).
   15        Indeed, as of September 1, 2020, schools in San Diego County, like Plaintiff
   16   Saint Joseph Academy, have been allowed to re-open to full in-person instruction
   17   under the July 17th Order. Mot. Prelim. Inj. 5:27-28, ECF No. 29-1; Evid. Ex.
   18   R.14. It is also noteworthy that Plaintiff Saint Joseph Academy’s waiver
   19   application was granted on August 26, 2020, allowing it to re-open for K-6 in-
   20   person instruction before schools could reopen countywide. Evid. Ex. U.13.
   21        All schools in Los Angeles County remain subject to the Tier 1 restrictions on
   22   in-person learning because of widespread COVID-19 transmission. Evid. Ex. S.1.
   23   Nevertheless, “Local school and health officials may decide to open elementary
   24   schools and school officials may decide to conduct in-person instruction for a
   25   limited set of students in small cohorts.” Id. Ex. S.13.
   26    REQUIREMENTS FOR ISSUANCE OF A PRELIMINARY INJUNCTION
   27        A preliminary injunction is “an extraordinary remedy that may only be
   28   awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.
                                                   12
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 13 of 30 Page ID #:1370



    1   Natural Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). Plaintiffs must establish:
    2   “(1) a likelihood of success on the merits, (2) that the plaintiff[s] will likely suffer
    3   irreparable harm in the absence of preliminary relief, (3) that the balance of equities
    4   tips in [their] favor, and (4) that the public interest favors an injunction.” Wells
    5   Fargo & Co. v. ABD Ins. & Fin. Servs., Inc., 758 F.3d 1069, 1071 (9th Cir. 2014),
    6   as amended (Mar. 11, 2014) (citing Winter, 555 U.S. at 20). A preliminary
    7   injunction may also issue under the “serious questions” test. Alliance for the Wild
    8   Rockies v. Cottrell, 632 F.3d 1127, 1134 (9th Cir. 2011) (affirming the viability of
    9   this doctrine post-Winter). Under this test, plaintiffs must demonstrate “that serious
   10   questions going to the merits were raised and the balance of hardships tips sharply
   11   in the plaintiff's favor,” in addition to the other Winter elements. Id. at 1134–35
   12   (citation omitted). Because they seek a mandatory injunction to disrupt already-
   13   implemented COVID-19-related directives, Plaintiffs must meet the “doubly
   14   demanding” burden of “establish[ing] that the law and facts clearly favor [their]
   15   position.” Garcia v. Google, 786 F.3d 733, 740 (9th Cir. 2015) (en banc).
   16                                        ARGUMENT
   17   I.   PLAINTIFFS FAIL TO DEMONSTRATE A LIKELIHOOD OF SUCCESS ON THE
             MERITS OF THEIR CLAIMS
   18
             A.    The Orders are a Constitutional Exercise of the State’s
   19              Emergency Powers to Protect the Health and Safety of All
                   Californians in Combating COVID-19
   20
   21        In an extraordinary public-health crisis such as the COVID-19 pandemic, the
   22   State has broad emergency powers that it may exercise to protect public health, and
   23   courts should afford deference to temporary actions taken to curb the spread of a
   24   dangerous disease and mitigate its effects.
   25        As the Supreme Court has long recognized, “a community has the right to
   26   protect itself against an epidemic of disease which threatens the safety of its
   27   members.” Jacobson, 197 U.S. at 27 (internal quotation marks omitted); see also
   28   Kansas v. Hendricks, 521 U.S. 346, 356-57 (1997) (recognizing the continued
                                                   13
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 14 of 30 Page ID #:1371



    1   vitality of Jacobson). Moreover, it is not a court’s role “to determine which one of
    2   two modes [is] likely to be the most effective for the protection of the public against
    3   disease.” Jacobson, 197 U.S. at 30. To the contrary, “[o]ur Constitution
    4   principally entrusts ‘the safety and the health of the people’ to the politically
    5   accountable officials of the States,” and such officials’ public health judgments
    6   “should not be subject to second guessing” in court where—as here—they “act in
    7   areas fraught with medical and scientific uncertainties.” S. Bay, 140 S. Ct. at 1614
    8   (Roberts, C.J., concurring) (quoting, inter alia, Jacobson, 197 U.S. at 38).
    9        Here, every federal court to consider California’s executive orders and public
   10   health directives in response to COVID-19 has concluded the deferential Jacobson
   11   standard applies and upheld the challenged orders and directives under that
   12   standard. 3 Consistent with the authorities discussed above, this Court should do the
   13   same.
   14        Plaintiffs do not challenge the Governor’s power to declare emergencies
   15   within the scope of the Emergency Services Act, including those based on
   16   “epidemic” or “disease.” Cal. Gov. Code § 8558, subd. (b). Similarly, they do not
   17   challenge CDPH and the State Public Health Officer’s powers under California’s
   18   Communicable Disease Prevention and Control Act to “take measures as are
   19   necessary to ascertain the nature of the [communicable] disease and prevent its
   20   spread.” Cal. Health & Safety Code § 120140. Indeed, Plaintiffs concede that the
   21
                3
                  See, e.g., S. Bay, 140 S. Ct. 1613 at 1614 (Roberts, C.J., concurring)
   22   (declining to enjoin enforcement of the orders’ ban on in-person religious services);
        Best Supplement Guide, LLC v. Newsom, et al., No. 2:20-cv-00965-JAM-CKD,
   23   2020 WL 2615022, at *3–7 (E.D. Cal. May 22, 2020) (concluding that the State’s
        orders are a “constitutional response to an unprecedented pandemic”); Givens v.
   24   Newsom, __ F. Supp. 3d __ No. 2:20-cv-00852-JAM-CKD, 2020 WL 2307224, at
        *3–5 (E.D. Cal. May 8, 2020) (applying Jacobson to conclude that the plaintiffs
   25   were unlikely to succeed on their challenge to the stay-at-home orders); Monica Six,
        et al. v. Newsom, et al., __ F. Supp. 3d __, No. 8:20-cv-00877-JLS-DFM, 2020 WL
   26   2896543 at *1–7 (C.D. Cal. May 22, 2020) (same); Cross Culture Christian Ctr. v.
        Newsom, 445 F. Supp. 3d 758, 767 (E.D. Cal. May 5, 2020) (the State’s orders
   27   “bear a real and substantial relation to public health”); Gish, 2020 WL 1979970 at
        *4–5 (C.D. Cal. Apr. 23, 2020), appeal docketed, No. 20-55445 (9th Cir. Apr. 28,
   28   2020) (performing a similar analysis).
                                                  14
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 15 of 30 Page ID #:1372



    1   State has “the authority to take drastic actions to stem the COVID-19 pandemic.”
    2   Mot. Prelim. Inj. 1:22-23, ECF No. 29-1. Plaintiffs also concede that the State has
    3   a compelling state interest in containing the pandemic. Id. at 17:6-7.
    4        Instead, Plaintiffs try to distinguish Jacobson and the cases applying it to
    5   California’s orders on two grounds. Both are meritless.
    6        Plaintiffs first maintain that Supreme Court and Ninth Circuit decisions
    7   applying Jacobson to First Amendment challenges to public health directives filed
    8   by churches are not controlling because the procedural posture involved a motion
    9   for extraordinary relief pending appeal. Mot. Prelim. Inj. at 14:21-28 (n. 2), ECF
   10   No. 29-1. This is true as far as it goes, but it ignores that those orders turned on the
   11   legal question of Jacobson’s applicability in the context of First Amendment
   12   challenges. It also ignores the countless district court decisions applying Jacobson
   13   to California’s public health directives, including the underlying denial of
   14   injunctive relief that precipitated the appeal that led to Supreme Court and Ninth
   15   Circuit orders they attempt to distinguish.
   16        Plaintiffs next argue those cases (and Jacobson) are inapposite because the
   17   challenged orders there only treated more leniently dissimilar activities, while the
   18   challenged order here treats similarly situated groups differently. Id. at 14:21-28,
   19   15:5-16:14, ECF No. 29-1. As explained in more detail in Section I.B.1, infra, this
   20   is actually a much easier case on the merits of the free exercise claims than South
   21   Bay because the Orders apply to schools (secular and religious alike) equally, as a
   22   uniform sector, and apply equally to secular and religious providers in the other
   23   (dissimilar) sectors to which Plaintiffs seek to compare themselves. In contrast, the
   24   challenged orders in South Bay facially imposed restrictions on “places of worship”
   25   and the question was whether that facial restriction was more burdensome than
   26   those imposed on similar, secular activities. But more to the point about
   27   Jacobson’s applicability, the distinctions drawn by the Orders and other operative
   28   public health directives, and upon which Plaintiffs’ Free Exercise claims rest
                                                  15
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 16 of 30 Page ID #:1373



    1   entirely, are precisely the sort of public health judgments by “the politically
    2   accountable officials of the States” that the Chief Justice, relying on Jacobson,
    3   admonished “should not be subject to second guessing” in court where—as here—
    4   they “act in areas fraught with medical and scientific uncertainties” applies with
    5   equal force to the Orders and the distinctions drawn by other public health
    6   directives. S. Bay, 140 S. Ct. at 1614 (Roberts, C.J., concurring).
    7        Accordingly, Jacobson applies, and under that deferential standard, this Court
    8   should decline Plaintiffs’ invitation to set aside the Orders, like every court to
    9   consider similar challenges has done.
   10        B.   Even Under Traditional Constitutional Analysis, Plaintiffs’ Free
                  Exercise Claim Fails
   11
                  1.    The Orders Are Neutral Laws of General Applicability that
   12                   Apply to All California Schools and Survive Rational Basis
                        Review
   13
   14        Plaintiffs’ Motion should be denied because the Orders are neutral laws that
   15   apply to all schools statewide, both public and private. Evid. Ex. J. Plaintiffs do
   16   not contend otherwise. Plaintiffs also do not dispute the validity of the Stay-at-
   17   Home Orders that establish the default rule that all Californians are to remain at
   18   home, with limited exceptions. Id. Exs. B.1, G.1. Instead, they assert that the
   19   Orders impermissibly burden their free exercise rights because other activities,
   20   which they maintain are identical to school, are permitted. Mot. Prelim. Inj. 13:3-
   21   14:3, ECF No. 29-1. This contention misapprehends the applicable legal standard.
   22        “The right to exercise one’s religion freely . . . ‘does not relieve an individual
   23   of the obligation to comply with a valid and neutral law of general applicability on
   24   the ground that the law proscribes (or prescribes) conduct that [one’s] religion
   25   prescribes (or proscribes).’” Stormans, Inc. v. Wiesman, 794 F.3d 1064, 1075 (9th
   26   Cir. 2015) (quoting Emp’t Div. v. Smith, 494 U.S. 872, 879 (1990)). “[A] neutral
   27   law of general application need not be supported by a compelling government
   28   interest even when ‘the law has the incidental effect of burdening a particular
                                                  16
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 17 of 30 Page ID #:1374



    1   religious practice.’” Id. (quoting Church of Lukumi Babalu Aye, Inc. v. City of
    2   Hialeah, 508 U.S. 520, 543 (1993) (Lukumi)). Instead, “[s]uch laws need only
    3   survive rational basis review.” Id. at 1076.
    4        The Orders easily meet these requirements because they are neutral toward
    5   religion on their face and because they do not in operation treat religious or faith-
    6   based activitites differently from analogous secular gatherings. See Parents for
    7   Privacy v. Barr, 949 F.3d 1210, 1234 (9th Cir. 2020) (courts look to both the text
    8   and the actual operation of a law to determine whether it is neutral and generally
    9   applicable). As noted, Plaintiffs do not (and cannot) argue that the Orders facially
   10   single out religious expression or activities. The July 17th Order applies to all
   11   schools, secular and religious, public and private. The Elementary Waiver similarly
   12   applies to all schools serving grades TK-6 without regard to whether they are
   13   religious or secular. Likewise, the Cohort Guidance applies equally to all settings
   14   involving structured supervision of children and youth, including schools not
   15   permitted to reopen, and other settings such as childcare, day camps, and youth
   16   groups that may equally have secular or religious affiliations. Finally, no other
   17   health directive governing the settings to which Plaintiffs point (Mot. Prelim. Inj.
   18   13:3-17) applies differently based on the religious or secular nature of the activity.
   19        Nor do the Orders impose “restrictions against religion in disguise.” Gish,
   20   2020 WL 1979970, at *6. Rather, the broad-based restrictions on school reopening
   21   are based on the unique impact they would have on disease transmission: With
   22   approximately 6.5 million school-age children in California, widely reopening
   23   schools for in-person instruction in counties with high rates of COVID-19 would
   24   result in a significant amount of new movement throughout the community of
   25   students, parents, and school employees as they travel to and from school, and a
   26   mixing of individuals from various households, with students and teachers together
   27   in groups indoors for extended periods of time, creating substantial new risks of
   28   transmission of COVID-19 in the community. Watt Decl. ¶¶93-95. Plaintiffs have
                                                  17
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 18 of 30 Page ID #:1375



    1   presented no contrary evidence establishing that the Orders, “in a selective manner,
    2   impose[] burdens only on conduct motivated by religious belief,” nor do they
    3   “substantially underinclude” analogous secular conduct. Wiesman, 794 F.3d at
    4   1079 (quoting Lukumi, 508 U.S. at 543). Rather, “both secular and religious
    5   conduct are prohibited equally,” Gish, 2020 WL 1979970, at *6, in each of the
    6   relevant sectors, whether schools, childcare, day camps, youth sports, or under the
    7   Cohort Guidance, which is generally applicable to all settings involving structured
    8   supervision of children and youth, including schools not permitted to reopen for in-
    9   person instruction. See Evid. Exs. O, T and NN. In short, Plaintiffs’ schools are
   10   subject to the same rules applicable to all schools, public and private, religious and
   11   secular. And like all schools, Plaintiff-Schools are free to offer in-person services
   12   to small, stable cohorts of students consistent with the Cohort Guidance, in the
   13   same manner as day camps, child care centers and other settings involving child
   14   supervision.
   15        Thus, Plaintiffs cannot show that the Orders “suppress, target, or single out the
   16   practice of any religion because of religious content.” Stormans v. Selecky, 586
   17   F.3d 1109, 1131 (9th Cir. 2009) (reversing district court’s preliminary injunction).
   18   In this regard, this case is far easier than the various challenges to California’s
   19   health directives that explicitly apply to “places of worship” (which courts have
   20   universally rejected) because there is no need here to adduce whether the
   21   challenged orders treat those settings similarly or less favorably than comparable
   22   secular settings. See S. Bay, 140 S. Ct. at 1614 (Roberts, C.J., concurring); Cross
   23   Culture Christian Ctr., 445 F. Supp. 3d at 769-70; Gish, 2020 WL 1979970, at *5-
   24   6. The Orders, on their face, apply equally to religious and secular activities within
   25   each setting.
   26        Plaintiffs nonetheless maintain that the Orders single out religious education
   27   for unfavorable treatment. The thrust of their argument is that schools must close,
   28   but other activities involving children are permitted, including childcare, day
                                                  18
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 19 of 30 Page ID #:1376



    1   camps, youth sports, educational enrichment, and extracurricular activities
    2   operating what they call “shadow schools.” Mot. Prelim. Inj. 13:3-17, ECF No. 29-
    3   1. As discussed above, this argument is logically flawed because these activities
    4   are not inherently secular, as plaintiffs assert. Childcare operators may be
    5   religiously affiliated, just as may day camp operators (i.e., vacation Bible school).
    6   Youth groups are expressly covered by the Cohort Guidance (Evid. Ex. T.1, NN)
    7   and may be religious or secular. Accordingly, there is no differential treatment of
    8   secular versus religious activities; rather, there were, at most, distinctions between
    9   settings that include both secular and religious activity. But, under the Cohort
   10   Guidance, schools are treated at least as well as all other settings that involve
   11   structured supervision of children and youth, which must follow the same rules for
   12   small group supervision that apply to schools that are not permitted to reopen.
   13   Because Plaintiffs seek only prospective injunctive relief, they cannot demonstrate
   14   a likelihood of success because the schools that cannot yet reopen are treated
   15   identically on a going forward basis to the other settings to which they point as
   16   comparators.4
   17        4
               Plaintiffs’ assertion that the different sectors are identical is nonetheless
        mistaken. Schools are not equivalent to daycares and camps in significant respects.
   18   The number of children participating in day camps during the summer months is
        smaller than the volume of students in K-12 schools in California during the school
   19   year, and day camps are generally structured with smaller group sizes and in a
        manner that allows more distancing and outdoor activities than traditional school.
   20   Watt Decl. ¶ 99. Childcare settings also differ significantly from K-12 settings.
        They primarily serve children who are younger than school age, and thus present a
   21   relatively lower risk of spread for the same reason that elementary schools present a
        lower risk than middle and high schools. They also are regulated in a way that
   22   schools are not, most notably through hard caps on adult-to-child ratios, see, e.g.,
        22 C.C.R. § 101216.3 (no more than a 15-to-1 ratio in childcare center settings); 5
   23   C.C.R. § 18290 no more than 15-to-1 ratio for state preschool). There are no
        comparable requirements for schools, and the average teacher-to-student ratio for
   24   public schools in California is 21-to-1, see https://www.ed-data.org/state/CA (Staff,
        Demographics, Per Pupil Ratio: Teachers). As a result, there is a greater likelihood
   25   of safely maintaining small group sizes and stable cohorts to reduce the risk of
        transmission in childcare settings than schools.
   26         Plaintiffs’ reference to “shadow schools” undercuts their position because that
        term reinforces that they are not actually permitted under operative guidance.
   27   Plaintiffs have notably pointed to nothing in the directives that permit such
        activities, instead citing examples from news articles that such activities are
   28
                                                  19
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 20 of 30 Page ID #:1377



    1         Plaintiffs also rely on three out-of-circuit cases that are readily distinguished.
    2   In Fraternal Order of Police Newark Lodge No. 12 v. City of Newark, 170 F.3d
    3   359, 366 (3d Cir. 1999), a police department generally required all officers to be
    4   clean-shaven, but denied an exemption to officers whose religion did not permit
    5   them to shave despite having granted multiple exemptions for secular, medical
    6   considerations. Similarly, in Blackhawk v. Pennsylvania, 381 F.3d 202, 211–12 (3d
    7   Cir. 2004), Pennsylvania law authorized a fee exemption for several secular reasons
    8   but not on religious grounds. And the third case involved an ordinance that
    9   “purposefully singles out religious conduct performed by a subset of Orthodox
   10   Jews” while ignoring altogether a host of other non-religious activities that
   11   contribute more to the disease the ordinance was purportedly adopted to combat.
   12   Central Rabbinical Congregation of the United States & Canada v. New York City
   13   Dep't of Health & Mental Hygiene, 763 F.3d 183, 194 (2d Cir. 2014). In all three
   14   cases, the challenged action singled out religious practices, either by denying
   15   exemptions when comparable secular ones were available or by targeting only
   16   religious activities. As discussed above, the Orders apply uniformly to all schools
   17   and do not otherwise treat secular activities more favorably than religious
   18   activities. 5
   19   occurring. As described, it appears some activities may also violate the state’s
        licensing regime for childcare settings. Even assuming such evidence is admissible,
   20   it does not establish that the Orders authorize such conduct.
              5
                Plaintiffs also argue that the Elementary Waiver triggers strict scrutiny
   21   because the delegation of authority to local public health departments, without
        objective criteria, permits discrimination against religion in its application. Mot.
   22   Prelim. Inj., 15-16, n. 3, ECF No. 29-1. First, this misstates the law. As the Ninth
        Circuit explained, “[t]he mere existence of an exemption that affords some minimal
   23   governmental discretion does not destroy a law’s general applicability.” Stormans,
        794 F.3d at 1082. Rather, exemptions may trigger strict scrutiny when they reveal
   24   discriminatory animus toward religion, such as where (as in Fraternal Order of
        Police and Blackhawk) an exemption exists “for secular reasons but not . . . for
   25   religious reasons,’” Stormans, 794 F.3d at 1082 (quoting Lighthouse Institute for
        Evangelism, Inc. v. City of Long Branch, 510 F.3d 253, 276 (3d Cir.2007)), or
   26   where “‘the facts support an argument that the challenged rule is applied in a
        discriminatory fashion that disadvantages religious groups or organizations,’” id.
   27   (quoting Grace United Methodist Church v. City of Cheyenne, 451 F.3d 643, 651
        (10th Cir. 2006)). Plaintiffs have made no showing that the waiver process reflects
   28
                                                   20
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 21 of 30 Page ID #:1378



    1        Because the Orders are both neutral and generally applicable, they are subject
    2   to rational basis review, see Stormans v. Wiesman, 794 F.3d at 1084, which they
    3   easily satisfy. California’s interest in stopping the spread of COVID-19 and
    4   protecting the health of its citizens is not only legitimate, it is compelling. And the
    5   temporary restriction on in-person learning under the Orders are rationally related
    6   to that purpose. Thus, Plaintiffs have not shown a likelihood of success on their
    7   Free Exercise Clause claim even under traditional constitutional analysis.
    8             2.    The Orders Survive Strict Scrutiny
    9        Even assuming strict scrutiny applies (which it does not), the Orders satisfy
   10   that standard. Gish, 2020 WL 1979970 at *5-6. Plaintiffs concede that the State has
   11   a compelling interest in controlling the spread of COVID-19. Mot. Prelim. Inj.
   12   17:6-7, ECF No. 29-1.
   13        They argue, however, that the Orders are not narrowly tailored, first
   14   maintaining that they should be allowed to operate in-person with restrictions,
   15   rather than close completely. Under the Cohort Guidance, however, Plaintiffs may
   16   now do precisely that, or they may operate under the guidelines applicable to places
   17   of worship while providing the remainder of their educational services following
   18   the July 17th Order (see Evid. Ex. TT.3), or both. Accordingly, the Orders provide
   19   precisely the sort of narrow tailoring that Plaintiffs suggest.
   20        Plaintiffs next assert that they the Orders are not narrowly tailored because
   21   they apply countywide metrics rather that allowing school-specific reopening
   22   determinations. However, a county-level approach is unquestionably necessary to
   23   advance the compelling state interests here. The State consists of 58 counties, all of
   24
        discriminatory animus: it does not distinguish between religious and secular
   25   schools, and there is no evidence Defendants (or local jurisdictions) are applying it
        discriminatorily. Indeed, Plaintiff Saint Joseph Academy received such a waiver.
   26   Evid. Ex. U.13. Moreover, the waiver process expressly incorporates objective
        criteria, such as adoption of a school reopening plan that addresses specific topics
   27   and local public health data, including the extent to which and number of metrics
        for which the county exceeds the thresholds to be on the Monitoring List. Id. Ex.
   28   XX.2.
                                                  21
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 22 of 30 Page ID #:1379



    1   which are political subdivisions of the State, subject to its control. Cf. Pacific Gas
    2   & Electric Co. v. County of Stanislaus, 16 Cal.4th 1143, 1149-50 (Cal. 1997).
    3   There is no other recognized, subdivided infrastructure under State control.
    4   Moreover, virtually every county has a public health department, which can
    5   coordinate efforts with the Department, a state-level entity, and is empowered under
    6   the relevant statutory regime to issue its own public health orders to combat the
    7   pandemic. See Cal. Health & Saf. Code § 101000 (requiring every county to have a
    8   public-health officer). The overwhelming majority of cities do not have public
    9   health departments, and some school districts even straddle more than one city.
   10   This argument also presumes that public health officials could plausibly review
   11   each school plan prior to approval. There are more than 10,000 public schools in
   12   California alone,6 and state and county health officials are also managing all other
   13   aspects of public health response. It is neither possible nor practical to operate a
   14   statewide pandemic abatement program broken down geographically to a more
   15   granular level.
   16        Plaintiffs seem to argue that narrow tailoring requires that the State defer to
   17   individual school leaders about whether they can operate safely. School leaders,
   18   however, are not public health professionals. Plaintiffs cite to research which they
   19   argue shows that there are low safety risks in reopening schools for in-person
   20   instruction, irrespective of high COVID-19 levels in the community. Mot. Prelim.
   21   Inj. 8:17-9:27, ECF No. 29-1. However, the federal Center for Disease Control and
   22   Prevention recently issued updated guidance, which analyzed many of the same
   23   studies to which Plaintiffs cite and concluded that schools may be safely reopened
   24   in communities where community spread is low, not where it is high, as in Los
   25   Angeles County. Evid. Ex. UU.1, and see Exs. KK.1-3. Not only does this
   26   underscore Chief Justice Robert’s admonition that courts should not second guess
   27   public health determinations “in areas fraught with medical and scientific
   28         6
                  https://www.cde.ca.gov/ds/sd/cb/ceffingertipfacts.asp
                                                 22
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 23 of 30 Page ID #:1380



    1   uncertainties,” S. Bay, 140 S. Ct. at 1614 (Roberts, C.J., concurring), but the
    2   relevant guidance is actually also consistent with the approach taken in the Orders:
    3   schools are able to open for in person instruction when community spread is low,
    4   i.e., when the county has moved into at least Tier 2. Unfortunately, that is not the
    5   case for most counties in California, which remain in Tier 1 based on objective
    6   criteria. Watt Decl. ¶¶ 73-74, 82-86; Evid. Exs. Q and S.
    7        Moreover, there is growing consensus that: children are susceptible to
    8   infection by COVID-19 and transmission; the current positive rate data may not
    9   accurately reflect the actual rate of infection of children and the transmission
   10   between children and adults because testing of children is sparse and children may
   11   have less severe symptoms or be asymptomatic; and opening schools for in-person
   12   instruction increases the risk of COVID-19 transmission within the school and the
   13   broader community, especially since some evidence exists that older children are
   14   able to spread the virus throughout the community in the same manner as adults.
   15   Watt Decl. ¶¶ 34-37; and see Evid. Exs. W-Z, HH-JJ. Reopening schools for in-
   16   person instruction in communities with high COVID-19 rates is risky, especially for
   17   middle and high schools. Watt Decl. ¶¶ 36; Evid. Exs. BB-GG. This has been
   18   demonstrated in some other countries with high COVID-19 rates, and in recent in-
   19   person school openings in other states. Evid. Exs. BB-GG. Such evidence supports
   20   California’s health officials’ constitutional discretion to enact public-health policy
   21   temporarily limiting in-person classes during a widespread and ever-worsening
   22   health emergency. Jacobson, 197 U.S. at 27.
   23        Finally, even if Plaintiffs are correct that the public-health situation is better
   24   than the State originally anticipated, they “fail to account for the possibility” that
   25   this may be true precisely “because of” the public-health orders that they are
   26   seeking to invalidate. Monica Six, 2020 WL 2896543 at *8. It is for this reason
   27   that courts have held that it is “the duty of the constituted authorities primarily to
   28   keep in view the welfare, comfort, and safety of the many, and not permit the
                                                  23
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 24 of 30 Page ID #:1381



    1   interests of the many to be subordinated to the wishes or convenience of the few.”
    2   Jacobson, 197 U.S. at 29.
    3        C.   The Orders Do Not Violate Parents’ Liberty Interests to Direct
                  the Religious Upbringing of Their Children
    4
    5        On their face, the Orders do not in any way interfere with the Parent-Plaintiffs’
    6   choice to have their children receive religious education from Yavneh Academy,
    7   Montebello Christian School, Maimonides Academy, Saint Joseph Academy, Toras
    8   Emes Academy, or any other private religious school. Thus, Plaintiffs’ reliance on
    9   Wisconsin v. Yoder, 406 U.S. 205 (1972), and Pierce v. Soc'y of the Sisters of the
   10   Holy Names of Jesus & Mary, 268 U.S. 510 (1925) (Mot. Prelim. Inj. 23:25-26:7,
   11   ECF No. 29-1), is misplaced. Pierce involved compelled attendance at public
   12   schools, thus presenting a direct preclusion from parental choice of a private
   13   religious school education. See 268 U.S. at 534-35. Similarly, Yoder involved a
   14   compulsory attendance law applicable to high school students that precluded Amish
   15   parents’ free exercise of religious beliefs by providing informal vocational
   16   education instead of formal school-based education. See 406 U.S. at 219. In fact,
   17   the Court held that evidence demonstrated the compulsory attendance law would
   18   “gravely endanger if not destroy the free exercise of respondents’ religious beliefs.”
   19   Id. Unlike the parents in Pierce and Yoder, Parent-Plaintiffs remain free to choose
   20   to enroll their children in religious schools to receive religious education.
   21        What remains is whether a hybrid Free Exercise-Due Process Clause claim
   22   supports application of strict scrutiny to the Orders’ temporary limitations on the
   23   ability of schools to provide in-person instruction. Plaintiffs maintain it does, that
   24   any burden on their free exercise rights triggers strict scrutiny, regardless of
   25   whether the restriction is neutral and broadly applicable. Yoder itself undercuts
   26   Plaintiffs’ position, recognizing that courts “must not ignore the danger that an
   27   exception from a general obligation of citizenship on religious grounds may run
   28   afoul of the Establishment Clause” and recognizing the need for “a sensible and
                                                  24
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 25 of 30 Page ID #:1382



    1   realistic application of the Religion Clauses.” 406 U.S. at 205. Plaintiffs’ proposed
    2   mechanistic application of strict scrutiny is hardly that. Indeed, there would never
    3   be a need to establish less favorable treatment toward religion under a free-standing
    4   Free Exercise claim if the Due Process Clause supports strict scrutiny based on a
    5   mere showing of burden.
    6        Yoder also recognized that “that activities of individuals, even when
    7   religiously based, are often subject to regulation by the States in the exercise of
    8   their undoubted power to promote the health, safety, and general welfare, or the
    9   Federal Government in the exercise of its delegated powers.” Yoder, 406 U.S. at
   10   220, citing Gillette v. United States, 401 U.S. 437 (1971), Braunfeld v. Brown,
   11   366 U.S. 599 (1961), Prince, 321 U.S. 158, and Reynolds v. United States, 98 U.S.
   12   145 (1878). Furthermore, the Supreme Court has repeatedly recognized state
   13   sovereignty in the areas of education and public-health policy. See United States v.
   14   Lopez, 514 U.S. 549, 564 (1995); Marshall v. United States, 414 U.S. 417, 427
   15   (1974); Jacobson, 197 U.S. at 23-29.7
   16        Significantly, the Orders do not preclude the Parent-Plaintiffs’ children from
   17   receiving religious instruction through distance learning, prevent the schools from
   18   operating in-person under the broadly applicable Cohort Guidance, or otherwise
   19   delivering prayers and messages. For example, the Toras Emes’ June Newsletter
   20   shows that a fifth grade teacher was able to conduct a religious lesson via distance
   21   learning. Evid. Ex. QQ.3. Montebello was able to deliver back-to-school prayers
   22   in its August newsletter. Id. at Ex. OO.1. It also appears that Yavneh Academy
   23   was already prepared to offer a distance learning-only option for its students in the
   24
   25
              7
                Justice Kavanaugh recently underscored this point. See Calvary Chapel
   26   Dayton Valley v. Sisolak, 591 U.S. __, 2020 WL 4251360 (Kavanaugh, J,
        dissenting). Although Justice Kavanaugh argued in his dissent that Jacobson should
   27   not govern First Amendment challenges, he accepted that Jacobson provides the
        appropriate, deferential standard for reviewing numerous “COVID-19 matters,”
   28   including “school closures.” Id. at *11.
                                                  25
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 26 of 30 Page ID #:1383



    1   2020-2021 school year, thus demonstrating that religious based education can still
    2   be provided, even with restrictions on in-person learning. Id. at Ex. RR.3.
    3        Nor do the Orders prevent the School-Plaintiffs from providing religious
    4   services to their students on an in-person basis. The School-Plaintiffs can provide
    5   in-person prayers and religious ceremonies by following the COVID-19 Industry
    6   Guidance: Places of Worship and Providers of Religious Services and Cultural
    7   Ceremonies (July 29, 2020), as long as they conduct the remainder of their
    8   educational activities consistent with the July 17th Order. Evid. at Ex. TT.3. This
    9   is demonstrated by the fact that Toras Emes provided a drive-through Siddur party.
   10   Id., Ex. QQ.1 and QQ.4.
   11        On the above basis alone, the Orders’ temporary restrictions on in-person
   12   instruction do not violate parental choice related to religious instruction of their
   13   children under Yoder. As discussed in Section I.B.1 supra, these orders are
   14   prototypical neutral and generally applicable laws that incidentally burden “a
   15   particular religious practice,” Lukumi, 508 U.S. at 543. Although Plaintiffs
   16   understandably prefer to provide in-person religious education, they have not
   17   presented evidence that the temporary restrictions on in-person education risks
   18   “gravely endanger[ing] if not destroy[ing]” their free exercise of religion sufficient
   19   to trigger strict scrutiny. Yoder, 406 U.S. at 220.
   20        Even if the Court presumed an absolute right to receive in-person religious
   21   instruction, the Orders still pass constitutional muster. Contrary to Plaintiffs’
   22   assertions (Mot. Prelim. Inj. 11:16-21, ECF No. 29-1), the Cohort Guidance allows
   23   each of the Plaintiff-Schools to provide “necessary” in-person education using the
   24   small cohort model, even in counties where schools are not otherwise authorized to
   25   re-open for in-person instruction. Evid. Exs. O.1, T.1. This effectively balances
   26   the ability of schools to provide in-person instruction and related services (which
   27   could include prayer and other rites that Plaintiffs identify) with the State’s interest
   28   in minimizing the potential spread of COVID-19 to a small cohort, in the event a
                                                  26
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 27 of 30 Page ID #:1384



    1   child, teacher or staff member test positive. Id. Yavneh Academy already appears
    2   prepared to employ this model for in-person instruction since its 2020-2021 school
    3   plan envisioned learning “pods” as a means of in-person instruction and to allow for
    4   social distancing and to minimize mixing of students. Id., at Ex. RR.2.
    5         Finally, for the reason noted in Section I.B.2, supra, the Orders advance a
    6   compelling state interest and are narrowly tailored. They survive even strict
    7   scrutiny.
    8         D.    Plaintiffs’ Procedural Due Process Claims Lack Merit
    9         Binding precedent squarely forecloses Plaintiffs’ procedural due process
   10   argument. “[G]overnmental decisions which affect large areas and are not directed
   11   at one or a few individuals do not give rise to the constitutional procedural due
   12   process requirements of individual notice and hearing; general notice as provided
   13   by law is sufficient.” Halverson v. Skagit Cty., 42 F.3d 1257, 1261 (9th Cir. 1994).
   14   Here, the issuance of the Orders provided all the notice that was needed under the
   15   Due Process Clause. See Best Supplement, 2020 WL 2615022, at *5; accord
   16   Hartman v. Acton, No. 2:20-CV-1952, 2020 WL 1932896, at *8 (S.D. Ohio Apr.
   17   21, 2020) (holding that an Ohio emergency order issued to combat COVID-19 “did
   18   not violate Plaintiff’s due process rights because the [] Order was a generally
   19   applicable order affecting thousands of businesses, and not a decision targeting an
   20   individual or single business”). Thus, Plaintiffs are not likely to succeed on their
   21   procedural due process claim.
   22   II.   THE BALANCE OF EQUITIES FAVOR DENIAL OF A PRELIMINARY
              INJUNCTION
   23
              Besides failing to demonstrate a likelihood of success on the merits, Plaintiffs
   24
        also fail to show that they will suffer irreparable harm, that the balance of equities
   25
        weighs in their favor, or that a preliminary injunction is in the public interest.
   26
        Winter, 555 U.S. at 20; Drakes Bay Oyster Co. v. Jewell, 747 F.3d 1073, 1092 (9th
   27
   28
                                                  27
              Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 28 of 30 Page ID #:1385



    1   Cir. 2014) (“Where the government is a party to a case in which a preliminary
    2   injunction is sought, the balance of the equities and public interest factors merge.”).
    3        Here, the balancing of the harms is properly assessed by comparing the harm
    4   to the public as compared to the temporary imposition on Plaintiffs. Plaintiffs’
    5   asserted harm of starting school with distance learning while COVID-19 infection
    6   rates are high is temporary; the restriction only remains in place while community
    7   spread is categorized in the purple tier. By comparison, the potential harm to the
    8   public of allowing schools to fully open with in-person instruction is great.
    9        The health orders serve to protect the health of all residents in California,
   10   particularly those who are at highest risk for deadly consequences of contracting
   11   COVID-19. Recent school openings and COVID-19 related outbreaks show that
   12   in-person instruction represents a real risk of increasing communitywide spread of
   13   COVID-19 at a time when rates are already high. Evid. Exs. BB-GG. Recent
   14   reports confirm significant COVID-19 spread among school-aged children. Evid.
   15   Exs. Y.4 [an increase of 90% in child cases over four weeks from July 9, 2020 to
   16   August 6, 2020], and Z.1. Even early studies show that transmission rates between
   17   children and adult family members are significant. Evid., Ex. W.2. This means
   18   that children infected by adult family members may unknowingly spread the
   19   disease to other students or teachers, and students who become infected at school
   20   can spread the disease to family members. Id.; Decl. Watt, ¶¶ 34-37, 89-103.
   21        Granting Plaintiffs’ Motion would substantially undermine the ability of State
   22   officials to craft public health and safety orders necessary to prevent the spread of
   23   communicable disease on a community-wide basis in general, and on a specific
   24   basis in relation to K-12 schools.
   25        There is also minimal harm to these Plaintiffs because, as previously
   26   explained, the State orders and guidance allow Plaintiffs multiple ways to provide
   27   in-person religious services and education to their students.
   28
                                                 28
             Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 29 of 30 Page ID #:1386



    1                                       CONCLUSION
    2          For the reasons set forth above and as may be raised during oral argument, the
    3   Court should deny Plaintiffs’ Motion for a Preliminary Injunction.
    4   Dated: September 11, 2020                       Respectfully submitted,
    5                                                   XAVIER BECERRA
                                                        Attorney General of California
    6                                                   JENNIFER M. KIM
                                                        Supervising Deputy Attorney General
    7
    8                                                   /s/ Darin L. Wessel
    9                                                   DARIN L. WESSEL
                                                        ASHANTE M. NORTON
   10                                                   Deputy Attorneys General
                                                        Attorneys for Defendants
   11   LA202060222
        82514311.docx
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                   29
               Mem. of P.&A. in Opposition to Motion for Preliminary Injunction (2:20-cv-07408)
Case 2:20-cv-07408-JAK-PLA Document 53 Filed 09/11/20 Page 30 of 30 Page ID #:1387




                                 CERTIFICATE OF SERVICE
   Case Name:     Samuel A. Fryer Yavneh                     No.    2:20-cv-07408-DDP-PLA
                  Academy, et al. v. Newsom. G.,
                  as Governor of California, et al.

   I hereby certify that on September 11, 2020, I electronically filed the following documents with
   the Clerk of the Court by using the CM/ECF system:
   MEMORANDUM OF POINTS AND AUTHORITIES IN OPPOSITION TO
   PLAINTIFFS' MOTION FOR PRELIMINARY INJUNCTION

   I certify that all participants in the case are registered CM/ECF users and that service will be
   accomplished by the CM/ECF system.
   I declare under penalty of perjury under the laws of the State of California and the United States
   of America the foregoing is true and correct and that this declaration was executed on September
   11, 2020, at San Diego, California.


              E. Blanco-Wilkins
                  Declarant                                             Signature
